EXHIBIT 10.21
 
Compensation Arrangements
 


 
The Registrant’s Board of Directors determined that the performance of the
organization in 2011 did not meet the criteria established by the Frozen Food
Express Industries, Inc. Amended 2005 Executive Cash Bonus Plan; therefore no
cash bonuses would be paid to the Named Executive Officers, as indicated in the
table below.  The Company implemented a three-year succession plan in 2010 which
included a compensation study completed by Pricewaterhouse Coopers, LLC under
which the Board of Directors determined a Long-Term Incentive Grant (“LTI”) and
a Promotion Grant would be awarded in restricted stock under the Frozen Food
Express Industries, Inc. Amended and Restated 2005 Stock Incentive Plan subject
to three-year vesting to the Named Executive Officers, as indicated in the table
below.
 
Executive Name and Position
 
Cash Bonus
   
Restricted Stock
Bonus
 
LTI Restricted Stock Grant (in shares)
S. Russell Stubbs, President and Chief Executive Officer
 
$
        -
   
$
101,640
 
23,100
John Hickerson, Executive Vice President and Chief Operating Officer
 
$
-
   
$
85,155
 
20,300
John McManama, Senior Vice President and Chief Financial Officer
 
$
-
   
$
47,740
 
10,850



 

